DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers (US PG Pub 20170083285).

	As per claim 1, Meyers discloses an electronic device (Meyers; Fig. 9) comprising: 	an input interface configured to receive a speech input including a wakeup word and a command word from a sound source (Meyers; Fig. 1, items 102; p. 0022 - In certain embodiments, the primary mode of user interaction with the speech interface device 102 may be through speech. For example, the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema.")); 	a communication interface configured to communicate with one or more other electronic devices (Meyers; p. 0030 - the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055); and 	an artificial intelligence interface configured to obtain a degree of recognition of the wakeup word in the electronic device, receive a degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0040 - the metadata 110 may comprise one or more signal attributes (degree of recognition). For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth), and perform a function corresponding to the command word when the electronic device has a highest priority based on the degree of recognition of the wakeup word in the electronic device and the degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102), 	wherein the degree of recognition of the wakeup word in the electronic device is obtained based on at least one of a score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) or location information of the sound source, in the electronic device (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)).

	As per claim 2, Meyers discloses the electronic device of claim 1, wherein the electronic device and the one or more other electronic devices are called by a same wakeup word (Meyers; p. 0028 - Each of the audio signals 108(a) and 108(b) represents the same user speech, corresponding to the user request 106).	
	As per claim 3, Meyers discloses the electronic device of claim 1, wherein the artificial intelligence interface is configured to obtain a priority of the electronic device based on the score of the wakeup word in the electronic device and the score of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence), and perform a function correspond to the command word when the electronic device has the highest priority (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).

	As per claim 4, Meyers discloses the electronic device of claim 1, wherein the artificial intelligence interface is configured to obtain a priority of the electronic device based on location information of the sound source in the electronic device and location information of the sound source in each of the one or more other electronic devices (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)), and perform a function determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).	
	As per claim 5, Meyers discloses the electronic device of claim 1, wherein the artificial intelligence interface is configured to obtain a priority of the electronic device based on the degree of recognition of the wakeup word in the electronic device and the degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0040 - the metadata 110 may comprise one or more signal attributes (degree of recognition). For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth), and perform a function correspond to the command word when the electronic device has a highest priority (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102), wherein the degree of recognition of the wakeup word in the electronic device is obtained based on at the score of the wakeup word (Meyers; p. determining which of the first device and the second device detects a trigger expression with a higher level of confidence) and the location information of the sound source in the electronic device (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)), and wherein the degree of recognition of the wakeup word in each of the one or more other electronic devices is obtained based on at the score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) and the location information of the sound source each of the one or more other electronic devices (Meyers; p. 0050 – determining which of the first device and the second device is physically nearer a user (location information)).

	As per claim 6, Meyers discloses the electronic device of claim 1, wherein the artificial intelligence interface is configured to determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority, and perform the function corresponding to the command word when the function corresponding to the command word is the function provided by the electronic device (Meyers; p. 0022 - the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema."). Provided services may include performing actions or activities, rendering media, obtaining and/or providing information, providing information via generated or synthesized speech via the speech interface device 102, initiating Internet-based services on behalf of the user 104, and so forth).	
claim 7, Meyers discloses the electronic device of claim 1, wherein the artificial intelligence interface is configured to determine whether the function corresponding to the command word is a function provided by the electronic device when the electronic device has the highest priority, and transmit a command for performing the function corresponding to the command word to an electronic device having a next highest priority when the function corresponding to the command word is not the function provided by the electronic device (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence), and perform a function correspond to the command word when the electronic device has the highest priority (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).

	As per claim 8, Meyers discloses an electronic device (Meyers; Fig. 9) comprising: 	an input interface configured to receive a speech input including a wakeup word and a speech input including a command word from a sound source (Meyers; Fig. 1, items 102; p. 0022 - In certain embodiments, the primary mode of user interaction with the speech interface device 102 may be through speech. For example, the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema.")); 	a communication interface configured to communicate with one or more other electronic the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055); and 	an artificial intelligence interface configured to obtain a degree of recognition of the wakeup word in the electronic device, receive a degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0040 - the metadata 110 may comprise one or more signal attributes (degree of recognition). For example, a signal attribute may indicate the amplitude of the audio signal, the signal-to-noise ratio of the audio signal, the level of voice presence detected in the audio signal, the confidence level with which a wakeword was detected in the audio signal, the physical distance of the user 104 from the device 102, and so forth), and transmit command word information corresponding to the speech input including the command word to the server when the electronic device has a priority higher than or equal to a predetermined priority based on the degree of recognition of the wakeup word in the electronic device and the degree of recognition of the wakeup word in each of the one or more other electronic devices (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102), 	wherein the degree of recognition of the wakeup word in the electronic device is obtained based on at least one of a score of the wakeup word (Meyers; p. 0045 – determining which of the first device and the second device detects a trigger expression with a higher level of confidence) or location determining which of the first device and the second device is physically nearer a user (location information)).		
	As per claim 9, Meyers discloses the electronic device of claim 8, wherein the artificial intelligence interface is configured to transmit the command word information to the server when the electronic device has a highest priority and perform a function corresponding to the command word when a command for performing the function corresponding to the command word is received (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).	
	As per claim 10, Meyers discloses the electronic device of claim 8, wherein the artificial intelligence interface is configured to transmit the command word information and priority information of the electronic device to the server and perform a function corresponding to the command word when a command for performing the function corresponding to the command word is received (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).
	As per claim 11, Meyers discloses the electronic device of claim 8, wherein the artificial intelligence interface is configured to transmit the command word information to the server when the electronic device has a highest priority and perform a function corresponding to the command word when a command for performing the function corresponding to the command word is received and the function corresponding to the command word is a function provided by the electronic device (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).

	As per claim 12, Meyers discloses a server (Meyers; Fig. 10) comprising: 	a communication interface configured to communicate with a plurality of electronic devices (Meyers; p. 0030 - the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055); and 	a controller configured to receive command word information corresponding to a speech input of a user from one or more electronic devices, recognize a command word included in the speech input based on the command word information, obtain a function corresponding to the command word and transmit a command for performing the function corresponding to the command word to one of the one or more electronic devices (Meyers; p. 0035 - The processing components of each speech processing pipeline instance 116 comprise an automatic speech recognition (ASR) component 118 configured to analyze the received audio signal 108 to determine words of the spoken user request 106. The processing components also comprise a natural language understanding (NLU) component 120 positioned in the pipeline instance after the ASR component 118. The NLU component 120 is configured to analyze the words of the user request 106 produced by the ASR component 118 to determine an intent expressed by the user request 106. The processing components also comprise a response dispatcher 122 positioned in the pipeline instance after the NLU component 120. The response dispatcher 122 is configured to determine and specify a speech response or other action corresponding to the intent of the user request 106 based on the intent determined by the NLU component 120, and to provide the response to the corresponding device 102 or instruct the corresponding device 102 to perform an action in response to the user request 106).		As per claim 13, Meyers discloses the sever of claim 12, wherein the controller is configured to receive the command word information from a first electronic device (Meyers; p. 0030 - the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055), determine whether the function corresponding to the command word is a function provided by the first electronic device, and transmit a command for performing the function corresponding to the command word to the first electronic device when the function corresponding to the command word is a function provided by the first electronic device (Meyers; p. 0022 - the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema."). Provided services may include performing actions or activities, rendering media, obtaining and/or providing information, providing information via generated or synthesized speech via the speech interface device 102, initiating Internet-based services on behalf of the user 104, and so forth).

	As per claim 14, Meyers discloses the server of claim 12, wherein the controller is configured to receive the command word information and priority information from a plurality of electronic devices (Meyers; p. 0030 - the speech service 112 may be a network-accessible service implemented by multiple server computers that support devices 102 in the homes or other premises of many different users. The devices 102 may communicate with the speech service 112 over a wide-area network such as the Internet; also see p. 0055), determine the function corresponding to the command word, transmit a command for performing the function corresponding to the command word when the function corresponding to the command word is a command provided by an electronic device having a highest priority (Meyers; p. 0022 - the speech interface device 102 may receive spoken commands from the user 104 and provide services in response to the commands. The user 104 may speak a predefined trigger expression (e.g., "Awake"), which may be followed by instructions or directives (e.g., "I'd like to go to a movie. Please tell me what's playing at the local cinema."). Provided services may include performing actions or activities, rendering media, obtaining and/or providing information, providing information via generated or synthesized speech via the speech interface device 102, initiating Internet-based services on behalf of the user 104, and so forth), and determine whether the function corresponding to the command is a function provided by an electronic device having a next highest priority when the function corresponding to the command word is not the command provided by the electronic device having a highest priority (Meyers; p. 0041-0053 - determining which of first and second audio devices will respond to a user utterance, where the first and second audio devices provide first and second audio signals respectively; each of the source arbiters 124 may abort its pipeline instance 116 upon determining that the device 102 associated with the pipeline instance 116 is not the one to which a response should be provided (determining highest priority). When operation of a processing pipeline instance is aborted, the aborted pipeline instance does not provide a response 114 to the corresponding device 102).

	As per claim 15, Meyers discloses the server of claim 12, wherein the controller is configured to receive the command word information from a first electronic device and transmit a command for performing the function corresponding to the command word to the first electronic device (Meyers; p. 0059 - The first processing pipeline instance 116(a) and the second processing pipeline instance 116(b) may be implemented by different servers of the speech service 112. That is, each of the devices 102 may communicate with and receive support from a different server of the speech service 112).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658